Citation Nr: 0304968	
Decision Date: 03/17/03    Archive Date: 03/24/03	

DOCKET NO.  98-03 359A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to an increased (compensable) evaluation for 
pulmonary tuberculosis.


REPRESENTATION

Appellant represented by:	Eric C. Conn, Attorney


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel





INTRODUCTION

The veteran served on active duty from January 1954 to April 
1958.  

This case comes before the Board of Veterans' Appeals (Board) 
pursuant to a February 2001 Order of the United States Court 
of Appeals for Veterans Claims (Court).  In that order, the 
Court vacated a March 2000 decision by the Board denying 
entitlement to a compensable evaluation for pulmonary 
tuberculosis, and, in so doing, remanded the case to the 
Board for further appellate action.  In September 2001, the 
Board remanded the veteran's case to the RO for additional 
development.  The case is now, once more, before the Board 
for appellate review.  


FINDING OF FACT

The veteran's service-connected pulmonary tuberculosis is, at 
present, inactive, with no evidence of continued disability, 
emphysema, dyspnea on exertion, or other impairment of health 
attributable to that disorder.  


CONCLUSION OF LAW

An increased (compensable) evaluation for pulmonary 
tuberculosis is not warranted.  38 U.S.C.A. § 1155 (2002); 
38 C.F.R. §§ 4.96, 4.97 and Part 4, Code 6274 (2002).  




REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

In a decision of May 1958, the RO granted service connection 
for pulmonary tuberculosis, assigning an initial 100 percent 
evaluation, with subsequent reductions as required by law 
until the evaluation was reduced to zero percent in April 
1969.  

Private radiographic studies of the veteran's chest conducted 
in December 1995 showed no evidence of any change since the 
time of prior studies in June 1990.  The veteran's lungs were 
mildly hyperinflated, with two linear areas of scarring in 
the right upper lobe, which were unchanged.  A calcified 
granuloma was present in the right middle lobe.  The clinical 
impression was of chronic obstructive pulmonary disease, in 
conjunction with healed granulomatous disease, with no acute 
findings. 

In June 1997, there was received the veteran's claim for an 
increased evaluation for service-connected pulmonary 
tuberculosis.  

In a statement of March 1998, one of the veteran's private 
physicians indicated that the veteran had chronic obstructive 
pulmonary disease, which would "cause dyspnea."  

During the course of an RO hearing in April 1998, the veteran 
offered testimony regarding the current severity of his 
service-connected pulmonary tuberculosis.  

On VA pulmonary examination in May 1998, it was noted that 
the veteran had initially been treated for pulmonary 
tuberculosis while in service in 1957 and 1958.  Ultimately, 
he was hospitalized for a period of approximately nine 
months, and took medication for three years following his 
discharge from service.  He had undergone no further 
treatment for tuberculosis since that time.  He had been told 
in April 1958 that his tuberculosis was no longer active.  He 
gave a history of smoking for approximately 30 years, stating 
that he quit in 1982.  According to the veteran, he had 
experienced progressive shortness of breath, as well as 
difficulty sleeping over the past 3 to 4 years.  He stated 
that he had been started on inhalers approximately three 
years earlier, which helped him "somewhat."  He commented 
that his symptoms consisted of shortness of breath on 
exertion.  He occasionally coughed at night, and was able to 
walk slowly approximately one mile.  He performed deep 
breathing exercises, which helped somewhat with his 
breathing.  During that examination, reference was made to 
the pulmonary function testing conducted in March 1998.  That 
testing was interpreted as showing a very mild obstructive 
airway disease, with no restrictive abnormality.  Chest 
X-rays revealed emphysematous changes, in addition to a small 
calcification in the right middle lobe, likely the result of 
an old pulmonary infection.  The pertinent diagnoses were 
inactive pulmonary tuberculosis; and chronic obstructive 
pulmonary disease, likely the result of "tobacco abuse."

In a decision of January 2000, the RO denied entitlement to 
service connection for chronic obstructive pulmonary disease. 

During the course of VA outpatient treatment in December 
2000, the veteran gave a history of tuberculosis while in 
service, for which he was currently on Albuterol and 
Beclomethasone inhalers.  Noted at the time were gradually 
worsening symptoms, likely due to aging and "reduced 
functional lung."  

In correspondence of April 2001, the veteran's private 
physician indicated that he had seen the veteran for 
evaluation of his pulmonary impairment.  At the time of 
evaluation, the veteran complained of increasing shortness of 
breath with very limited activity.  The veteran additionally 
commented that he found it necessary to sleep on two pillows 
at night, and still woke up "smothering."  The veteran 
complained of a chronic dry cough, accompanied by phlegm 
streaked with blood.  At the time of evaluation, the veteran 
denied any weight loss or hemoptysis.

On physical examination, the veteran's lungs showed evidence 
of bilateral rhonchi, with 1+ wheezing.  Pulmonary function 
testing conducted in conjunction with the veteran's 
evaluation showed a significant loss of FVC and FEV-1 when 
compared to a previous study of March 1998.  In the opinion 
of the examiner, this was indicative of a progressive loss of 
lung capacity, and deterioration of lung "impairment."  The 
pertinent diagnosis was past history of tuberculosis; and 
chronic obstructive pulmonary disease, with progressive 
deterioration of lung function. 

During the course of VA outpatient treatment in August 2002, 
it was noted that the veteran suffered from chronic 
obstructive pulmonary disease which was the probable cause of 
his dyspnea on exertion.  

At the time of VA outpatient treatment in September 2002, 
there was noted the presence of minor small airway disease 
related to chronic obstructive pulmonary disease.  

Analysis

The veteran in this case seeks an increased rating for 
service-connected pulmonary tuberculosis.  In that regard, 
disability evaluations, in general, are intended to 
compensate for the average impairment of earning capacity 
resulting from a service-connected disability.  They are 
primarily determined by comparing objective clinical findings 
with the criteria set forth in the rating schedule.  
38 U.S.C.A. § 1155 (2002); 38 C.F.R. Part 4 (2002).  

In evaluating the severity of a particular disability, it is 
essential to consider its history.  Schafrath v. Derwinski, 1 
Vet. App. 589 (1991); 38 C.F.R. §§ 4.1, 4.2 (2002).  However, 
where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Though a rating specialist is directed to review the recorded 
history of a disability in order to make a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over current findings.  Francisco v. Brown, 7 Vet. 
App. 55 (1994).  

The veteran in this case was receiving compensation for 
service-connected pulmonary tuberculosis on August 19, 1968, 
and is therefore evaluated under the General Rating Formula 
for Inactive Pulmonary Tuberculosis in effect at that time.  
That formula provides for a 100 percent evaluation for two 
years following the date of inactivity, following active 
tuberculosis which was clinically identified during service 
or subsequently.  Thereafter, for four years, or in any 
event, for six years after the date of inactivity, a 50 
percent evaluation is warranted.  Thereafter, for five years, 
or up to 11 years following the date of inactivity, a 30 
percent evaluation is in order.  Following far-advanced 
lesions diagnosed at any time while the disease process was 
active, a minimum 30 percent evaluation is warranted.  
Following moderately advanced lesions, provided there is 
continued disability, emphysema, dyspnea on exertion, or 
impairment of health, a 20 percent evaluation is indicated.  
Otherwise, a noncompensable rating is in order.  38 C.F.R. 
§§ 4.96, 4.97 and Part 4, Code 6724 (2002).  

In the present case, at the time of the filing of his current 
claim in June 1997, the veteran's pulmonary tuberculosis had 
been inactive for many years.  While on VA pulmonary 
examination in May 1998, there was noted the presence of very 
mild obstructive airway disease, the veteran's pulmonary 
tuberculosis was, once again, described as "inactive."  The 
majority of the veteran's problems were attributed to chronic 
obstructive pulmonary disease, most likely the result of 
tobacco abuse. 

The Board acknowledges that, at the time of a private 
examination in April 2001, there were noted bilateral 
rhonchi, with 1+ wheezing.  However, following that 
examination, there was noted only a "past history" of 
tuberculosis.  Once again, chronic obstructive pulmonary 
disease was felt to be responsible for the veteran's 
progressively deteriorating lung function.  VA outpatient 
treatment records dated in August and September 2002 serve 
only to buttress that finding, noting chronic obstructive 
pulmonary disease as the cause of the veteran's dyspnea on 
exertion.  

Based on such findings, the Board must conclude that the 
veteran's pulmonary tuberculosis remains inactive.  At no 
time has the veteran been shown to suffer from continued 
disability, including emphysema, dyspnea on exertion, or 
other impairment of health attributable to pulmonary 
tuberculosis.  Accordingly, his claim for an increased 
evaluation must be denied. 

In reaching this determination, the Board has given due 
consideration to the provisions of the recently-passed 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§§ 5100-5126 (2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2002), as those provisions redefine the obligations 
of the VA with respect to the duty to assist, and the 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
However, in the case at hand, it is clear that the VA has met 
its "duty to assist" the veteran in the development of all 
facts pertinent to his claim.  To that end, in correspondence 
of October 2001, the veteran was informed of the VA's 
obligations under the new act, and given the opportunity to 
provide information necessary to obtain any evidence which 
had not already been obtained.  Because no additional 
evidence has been identified by the veteran as being 
available but absent from the record, the Board finds that 
any failure on the part of the VA to further notify the 
veteran what evidence would be secured by the VA, and what 
evidence would be secured by the veteran, is harmless.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Accordingly, the Board is of the opinion that no further duty 
to assist the veteran exists in this case.  


ORDER

An increased (compensable) evaluation for pulmonary 
tuberculosis is denied.  



		
	RENEE M. PELLETIER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

